Citation Nr: 1736886	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for vaso-vagal syncope.

2. Entitlement to service connection for a left femur fracture.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from July 2007 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2011 and October 2013 by Department of Veterans Affairs (VA) Regional Offices (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In September 2015, the Board remanded the above-listed issues.  The remand instructions directed the RO to send the Veteran a Statement of the Case (SOC) pertaining to the issues of service connection for left femur fracture and entitlement to a TDIU.  Although the RO sent an SOC pertaining to the left femur fracture in March 2016, entitlement to a TDIU was not included in the SOC.  As such, the Board must again remand the issue of entitlement to a TDIU for the preparation of the SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

The remand instructions further directed the RO to schedule the Veteran for a VA examination to evaluate the current severity of her vaso-vagal syncope.  The RO was to provide relevant medical records to the examiner for review and the examiner was to note that a review of the medical records had been accomplished.  However, the November 2016 VA examination report noted that no files were reviewed in conjunction with the examination.  The examiner opined that the Veteran's vaso-vagal syncope was "quiescent."  However, without the benefit of the Veteran's claims file, this opinion is inadequate.  Furthermore, the RO apparently asked the examiner to complete a heart condition exam form, which is completely irrelevant to her actual service-connected condition, so no information was provided as to the Veteran's episodes of dizziness, which was the point of the prior remand. 

Following the March 2016 SOC pertaining to entitlement to service connection for left femur fracture, the Veteran timely submitted a VA Form 9 perfecting her appeal and requested a videoconference hearing.  It does not appear that the RO has scheduled that hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant treatment records from the Oklahoma City VAMC and associated outpatient clinics from July 2017 to the present.

2. Only after obtaining the above development is completed, to the extent possible, schedule the Veteran for an examination to evaluate the current severity of her service-connected vaso-vagal syncope.

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner must comment on the Veteran's episodes of dizziness and any resulting impairment.

3. Send the Veteran an SOC with respect to the issue of entitlement to a TDIU.  The Veteran should be appropriately notified of the time limits to perfect her appeal of this issue.

4. Then, readjudicate the Veteran's claim as to the issue of entitlement to a compensable rating for vaso-vagal syncope.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate period for response.  Then return the case to the Board, if in order.

5. Schedule the Veteran for a videoconference hearing before the Board to address the issue of entitlement to service connection for left femur fracture.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Amelia Parsons, Associate Counsel

Copy mailed to: Mary M. Long, Attorney

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




